IN THE SUPREME COURT OF THE STATE OF KANSAS


                                             No. 124,869

                                 In the Matter of BRUCE W. BEYE,
                                           Respondent.

                         ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed June 17, 2022. Published censure.


        W. Thomas Stratton Jr., Deputy Disciplinary Administrator, argued the cause, and Stanton A. Hazlett,
Disciplinary Administrator, was with him on the formal complaint for the petitioner.


        Bruce W. Beye, respondent, argued the cause pro se.


        PER CURIAM: This is an original proceeding in discipline filed by the Office of the
Disciplinary Administrator against the respondent Bruce W. Beye, of Overland Park, an
attorney admitted to practice law in Kansas on September 24, 1982.


        On September 2, 2021, the Disciplinary Administrator's office filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent filed an answer to the formal complaint on September
22, 2021. A panel of the Kansas Board for Discipline of Attorneys held a hearing on
November 2, 2021. The respondent appeared pro se.


        At the conclusion of the hearing, the panel determined that the respondent violated
KRPC 1.3 (2022 Kan. S. Ct. R. at 331) (diligence), KRPC 1.4 (2022 Kan. S. Ct. R. at
332) (communication), and KRPC 1.15(a) and (b) (2022 Kan. S. Ct. R. at 372)
(safekeeping property). The panel set forth its findings of fact and conclusions of law,
                                                    1
along with its recommendation on disposition, in a final hearing report, the relevant
portions of which are set forth below. The respondent took no exceptions to the hearing
panel's report.


                                       "Findings of Fact


               ....


               "11.    In December 2017, Colorado company Total Performance Construction
       Services, LLC (hereinafter 'TPCS') hired the respondent to file a lawsuit on behalf of
       TPCS in Johnson County District Court against J&J Corporation (hereinafter 'J&J') for
       workmanship and contract-related claims.


               "12.    TPCS paid the respondent $5,000.00 from which the respondent was to
       charge his hourly rate of $250.00 and expenses of the case as work on the case was
       performed. The respondent deposited these funds into his operating account.


               "13.    On January 9, 2018, before the respondent was able to file the lawsuit,
       J&J filed a lawsuit against TPCS in Johnson County District Court case number 18-LA-
       219.


               "14.    On March 2, 2018, J&J's lawsuit in 18-LA-219 was dismissed without
       prejudice.


               "15.    On July 31, 2018, the respondent filed a lawsuit against J&J on behalf of
       TPCS in Johnson County District Court case number 18-LA-7042. On December 19,
       2018, J&J filed an answer and counterclaim against TPCS in 18-LA-7042.


               "16.    In January 2019, TPCS paid an additional $5,000.00 to the respondent.
       The respondent deposited these funds into his operating account, as he had done with the
       prior $5,000.00 payment by TPCS.

                                                   2
        "17.    On January 7, 2019, the respondent filed an answer to J&J's counterclaim
on behalf of TPCS.


        "18.    The respondent did no further work on the case in 2019. The respondent
also did not further communicate with TPCS regarding the case in 2019.


        "19.    Colorado lawyer T.R. Rice, who represented TPCS, sent a letter dated
July 8, 2019, to the respondent requesting copies of pleadings filed in Johnson County
District Court case number 18-LA-7042, a status report on the case, copies of all bills and
an accounting for TPCS's payments to the respondent, and a fee agreement or fee
confirmation letter with TPCS. Mr. Rice also asked for the respondent's assessment of the
case, including whether any judgment against J&J would be collectable.


        "20.    Mr. Rice's July 8, 2019, letter requested a response from the respondent
by August 1, 2019.


        "21.    Mr. Rice did not receive a response to his July 8, 2019, letter from the
respondent.


        "22.    The respondent acknowledges that he set aside communications he
received from TPCS in 2019 to respond to at a later time and then he never got around to
responding.


        "23.    Mr. Rice forwarded a complaint to the disciplinary administrator's office
via a letter dated November 8, 2019.


        "24.    In early 2020, the claims of both TPCS and J&J in Johnson County
District Court case number 18-LA-7042 were mutually dismissed.




                                            3
        "25.     The respondent agreed to refund TPCS the full $10,000.00 TPCS had
paid to him. The respondent completed the refund of this money to TPCS by December
20, 2020.


        "26.     TPCS incurred attorney fees in the amount of $4,000.00 through Mr.
Rice's efforts to receive case updates and a refund from the respondent.


                                   "Conclusions of Law


        "27.    Based upon the findings of fact, the hearing panel concludes as a matter
of law that the respondent violated KRPC 1.3 (diligence), KRPC 1.4 (communication),
and KRPC 1.15(a) and (b) (safekeeping property) as detailed below.


                                         "KRPC 1.3


        "28.    Attorneys must 'act with reasonable diligence and promptness in
representing' their clients. See KRPC 1.3.


        "29.    The respondent failed to diligently and promptly represent TPCS.
Specifically, the respondent failed to take any action in Johnson County District Court
case number 18-LA-7042 or communicate with TPCS about the case from January 2019
until Mr. Rice filed a complaint with the disciplinary administrator's office in November
2019.


        "30.    Further, the respondent failed to respond to his client's specific requests
for information about the case and an accounting of his time charged against the
$10,000.00 retainer paid by TPCS[.]


        "31.    Because the respondent failed to act with reasonable diligence and
promptness in representing his client, the hearing panel concludes that the respondent
violated KRPC 1.3.



                                             4
                                              "KRPC 1.4


        "32.        KRPC 1.4(a) provides that '[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.' Id.


        "33.        In this case, the respondent violated KRPC 1.4(a) when he failed to
communicate with TPCS about the status of the case for nearly one full year, despite
specific requests for information from TPCS. Accordingly, the hearing panel concludes
that the respondent violated KRPC 1.4(a).


                                              "KRPC 1.15(a)


        "34.        Lawyers must properly safeguard their clients' property. KRPC 1.15(a)
specifically provides that:


                    'A lawyer shall hold property of clients or third persons that is in a lawyer's
                    possession in connection with a representation separate from the lawyer's
                    own property. Funds shall be kept in a separate account maintained in the
                    state of Kansas. Other property shall be identified as such and
                    appropriately safeguarded. Complete records of such account funds and
                    other property shall be kept by the lawyer and shall be preserved for a
                    period of five years after termination of the representation.'


        "35.        Until the funds were earned, they remained the property of TPCS. In this
case, the respondent failed to properly safeguard TPCS's property. Specifically, the
respondent failed to deposit the two unearned $5,000.00 payments by TPCS into an
attorney trust account. Rather, the respondent deposited TPCS's unearned fees into his
operating account where he kept his own funds as well.


        "36.        Accordingly, the hearing panel concludes that the respondent failed to
properly safeguard TPCS's property, in violation of KRPC 1.15(a).

                                                  5
                                           "KRPC 1.15(b)


           "37.   Lawyers must deal properly with the property of their clients.
Specifically, KRPC 1.15(b) provides:


                  'Upon receiving funds or other property in which a client or third person
                  has an interest, a lawyer shall promptly notify the client or third person.
                  Except as stated in this Rule or otherwise permitted by law or by
                  agreement with the client, a lawyer shall promptly deliver to the client or
                  third person any funds or other property that the client or third person is
                  entitled to receive and, upon request by the client or third person, shall
                  promptly render a full accounting regarding such property.'


           "38.   The respondent violated KRPC 1.15(b) when he failed to provide TPCS
with an accounting of the $10,000.00 TPCS paid to the respondent when TPCS requested
such through Mr. Rice. Accordingly, the hearing panel concludes that the respondent
violated KRPC 1.15(b).


                                  "American Bar Association
                         Standards for Imposing Lawyer Sanctions


           "39.   In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "40.   Duty Violated. The respondent violated his duty to his client.


           "41.   Mental State. The respondent negligently violated his duties.

                                              6
        "42.     Injury. As a result of the respondents misconduct, the respondent caused
potential harm and actual harm to his client. Ultimately, the respondent, Mr. Rice, and
TPCS concluded that a judgment could not be collected from J&J if obtained. Further, the
respondent refunded the entire $10,000.00 fee paid to him by TPCS. Potential harm to
TPCS could have occurred here but did not occur. The respondent caused actual harm to
TPCS in the amount of $4,000.00[.] TPCS was required to pay Mr. Rice to receive
information about its case and a refund from the respondent.


                         "Aggravating and Mitigating Factors


        "43.     Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


        "44.     Prior Disciplinary Offenses. The respondent has been previously
disciplined on one occasion. In July 2017 the respondent entered into a diversion
agreement with the disciplinary administrator's office. The respondent successfully
completed the diversion and the matter was dismissed on August 3, 2018.


        "45.     Multiple Offenses. The respondent committed multiple rule violations.
The respondent violated KRPC 1.3 (diligence), KRPC 1.4 (communication), and KRPC
1.15(a) and (b) (safekeeping property). Accordingly, the hearing panel concludes that the
respondent committed multiple offenses.


        "46.     Substantial Experience in the Practice of Law. The Kansas Supreme
Court admitted the respondent to practice law in the State of Kansas in 1982. At the time
of the misconduct, the respondent has been practicing law for more than 36 years.


        "47.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its

                                              7
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


        "48.     The Present and Past Attitude of the Attorney as Shown by His or Her
Cooperation During the Hearing and His or Her Full and Free Acknowledgment of the
Transgressions. The respondent fully cooperated with the disciplinary process.
Additionally, the respondent admitted the facts that gave rise to the violations and
admitted to violating KRPC 1.3, 1.4, and 1.15. Further, the respondent has refunded
TPCS the full $10,000.00 that TPCS paid him.


        "49.     Timely Good Faith Effort to Make Restitution or to Rectify Consequences
of Misconduct. As indicated above, the respondent refunded TPCS the full $10,000.00
that TPCS paid him, despite the respondent having done some work on the case. There
was delay in the respondent's fully refunding TPCS, because the respondent had billed
for his time against some of the fee paid by TPCS. Despite this delay, the hearing panel
concludes this is a mitigating factor.


        "50.     Remorse. At the hearing on this matter, the respondent expressed genuine
remorse for having engaged in the misconduct.


        "51.     Remoteness of Prior Offenses. The misconduct which gave rise to the
respondent's 2017 diversion is remote in character but not in time to the misconduct in
this case.


        "52.     In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


                 '4.13   Reprimand is generally appropriate when a lawyer is negligent in
                         dealing with client property and causes injury or potential injury
                         to a client.'




                                             8
                        '4.43   Reprimand is generally appropriate when a lawyer is negligent
                                and does not act with reasonable diligence in representing a
                                client, and causes injury or potential injury to a client.'


                                "Recommendations of the Parties


              "53.      The disciplinary administrator recommended that the respondent be
      censured and that the censure be published.


              "54.      The respondent recommended that he be censured and that the censure
      be published.


                                "Recommendation of the Hearing Panel


              "55.      Accordingly, based upon the findings of fact, conclusions of law, and the
      Standards listed above, the hearing panel unanimously recommends that the respondent
      be censured. The hearing panel further recommends that the censure be published in the
      Kansas Reports.


              "56.      Finally, the hearing panel recommends that the respondent be required to
      pay TPCS $4,000.00, which represents the amount Mr. Rice charged TPCS for attorney
      fees to obtain information about TPCS's case and a refund from the respondent.


              "57.      Costs are assessed against the respondent in an amount to be certified by
      the Office of the Disciplinary Administrator."


                                              DISCUSSION


      In a disciplinary proceeding, this court considers the evidence, the panel's findings,
and the parties' arguments to determine whether KRPC violations exist and, if they do,
what discipline should be imposed. Attorney misconduct must be established by clear and

                                                     9
convincing evidence. In re Foster, 292 Kan. 940, 945, 258 P.3d 375 (2011); see Supreme
Court Rule 226(a)(1)(A) (2022 Kan. S. Ct. R. at 281). "'Clear and convincing evidence is
"evidence that causes the factfinder to believe that 'the truth of the facts asserted is highly
probable.'"'" In re Murphy, 312 Kan. 203, 218, 473 P.3d 886 (2020).


       The respondent was given adequate notice of the formal complaint, to which he
filed an answer. The respondent filed no exceptions to the final hearing report. As such,
the panel's factual findings are deemed admitted. Supreme Court Rule 228(g)(1), (2)
(2022 Kan. S. Ct. R. at 287). The evidence before the hearing panel clearly established
the charged misconduct violated KRPC 1.3 (diligence), KRPC 1.4 (communication), and
KRPC 1.15(a) and (b) (safekeeping property).


       The only remaining issue is to determine the appropriate discipline for the
respondent's violations. The hearing panel unanimously recommended published censure.
The Disciplinary Administrator's office agrees with the panel's recommendation. The
respondent also recommended that he be disciplined by published censure.


       After carefully considering the evidence presented, as well as the ABA Standards
for Imposing Lawyer Sanctions, we adopt the panel's findings and conclusions and hold
that the respondent should be disciplined by published censure.


       We note the hearing panel also recommended the respondent be required to pay
Total Performance Construction Services LLC (TPCS) $4,000, which represents the
amount T.R. Rice charged TPCS for attorney fees to obtain information about TPCS's
case and a refund from the respondent. We decline to assess the $4,000 payment for
attorney fees but note that a minority of the court would have done so.



                                              10
                               CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Bruce W. Beye be and he is hereby disciplined by
published censure in accordance with Supreme Court Rule 225(a)(5) (2022 Kan. S. Ct. R.
at 281) for violations of KRPC 1.3, 1.4, and 1.15(a) and (b).


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.


       BILES, J., not participating.




                                            11